United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1120
                                 ___________

Juan Estrada,                           *
                                        *
               Appellant,               *
                                        * Appeal from the United States
        v.                              * District Court for the Eastern
                                        * District of Arkansas.
Linda Sanders, Warden, FCI              *
Forrest City, Arkansas,                 * [UNPUBLISHED]
                                        *
               Appellee,                *
                                        *
--------------------------------------- *
                                        *
Juan Estrada,                           *
                                        *
               Appellant,               *
                                        *
        v.                              *
                                        *
Alison Luekefeld, DAP Coordinator,      *
FCI - Forrest City; Francene Helaire,   *
Case Manager, FCI - Forrest City;       *
Mark Tipton, Unit Manager, FCI -        *
Forrest City; Tracy Guthrie, Case       *
Manager Coordinator, FCI - Forrest      *
City; Linda Sanders, Warden, FCI -      *
Forrest City; Jesse Jones, DAP          *
Coordinator, South Central Regional     *
Office; G. Maldonado Jr., Director,     *
South Central Regional Office; Harrell *
Watts, Administrator, National Inmate *
Appeals; Harley Lappin, Director,       *
Federal Bureau of Prisons; James          *
D. Crook, Supervisory Attorney,           *
Federal Bureau of Prisons; Does,          *
other unknown Federal Bureau of           *
Prisons staff at FCI - Forrest City,      *
South Central Regional Office in          *
Dallas Texas, Federal Bureau of           *
Prisons’ Central Office in Washington     *
DC and Federal Bureau of Prisons’         *
Consolidated Legal Center in              *
Oklahoma,                                 *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: May 4, 2007
                                 Filed:
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Juan Estrada appeals following the district court’s1 dismissal of his petition for
a writ of habeas corpus under 28 U.S.C. § 2241. Reviewing the issues de novo, we
conclude the dismissal was proper for the reasons explained by the district court.
Accordingly, we affirm the district court’s judgment.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-